ON APPLICATION FOR REHEARING
PER CURIAM.
Our attention has been directed to errors in calculation committed by the judge of the lower court and followed by us in affirming his judgment. In order to correct the errors complained of, the judgments appealed from are amended so as to allow a credit in the Laight case of $106.80 and in the King case of $47.01.
The judgments appealed from will, therefore, be amended so as to award judgment of $505.24 to the plaintiff, Roswell E. King and to award judgment of $1,298.45 to the plaintiff Percy C. Laight, and, as thus amended, they are affirmed.
Application for rehearing refused.